The following was the opinion of this Court, pronounced by Judge ItOANn.
The appellant in this case having admitted that he could not gainsay the appellee's right to revive the ~judgment mentioned in the scirefacuzs, the Court is of opinion that there is no error in the said judginent;-at least, of which he can complain. Nor would the case be different, could we restrict the acknowledgment to apply to his own portion of the land merely. In that ease, the judgment, so far as it exceeded that portion, would not he injurious to him, nor could he complain of it.
Judgment affirmed,